Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ Amendment to the Claims filed on 02/17/2022 is entered.
Claims 1-6, 8, 12-19, and 21 are pending and examined.
Claims 1-6, 8, 12-19, and 21 are allowed.
Response to Amendment/Argument
	The rejection of claims 1-6, 8, 12-19, and 21 under 35 U.S.C. 101 is withdrawn.  The applicants’ argument that the claims are directed to a method of preparing a fraction of DNA and that the claim limitation “amplifying at least 200 SNP loci on the chromosome
or chromosome region of interest...wherein at least 90% of the SNP loci are located within
one or more haploblocks and the SNP loci within each haploblock have strong linkage
disequilibrium” is part of the tangible step of preparing a DNA fraction and is not part of
any patent ineligible judicial exceptions is persuasive.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Tianran Yan on February 23, 2022.
The application has been amended as follows: 
In claim 1, section (ii):    
(ii) producing a fraction of the DNA extracted in step (i) by: amplifying at least 200 SNP loci on the chromosome or chromosome region of interest, wherein at least 90% of the at least 200 SNP loci are located within one or more haploblocks and the SNP loci within each haploblock have strong linkage disequilibrium, by forming a reaction mixture at least 200 SNP loci, and subjecting the reaction mixture to amplification conditions, thereby generating a plurality of amplicons
In claim 1, section (iii)(a.):    …the at least 200 SNP[[s]] loci on the….
In claim 3, line 3:  each of the SNPs of the set of SNPs using….
In claim 5, section (ii):    
 (ii) producing a fraction of the DNA extracted in step (i) by: amplifying at least 200 SNP loci on the chromosome or chromosome region of interest, wherein at least 90% of the at least 200 SNP loci are located within one or more haploblocks and the SNP loci within each haploblock have strong linkage disequilibrium, by forming a reaction mixture comprising the DNA extracted, a polymerase and a pool of primers comprising at least 200 primers or primer pairs that each specifically bind to a primer binding sequence located within an effective distance of one of the at least 200 SNP loci, and subjecting the reaction mixture to amplification conditions, thereby generating a plurality of amplicons
In claim 5, section (iii)(a.), line 3:    …the at least 200 SNP[[s]] loci, ….
In claim 13, line 3: …frequency data [[at]] of the set of SNPs.
In claim 21, line 3:
…..of the pool 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the claimed method of preparing a DNA fraction from a blood sample of a target individual comprising extracting extracellular circulating cell-free DNA from the blood sample and producing a fraction of the DNA extracted as presently claimed. The closest prior art is US2013/0123120 to Zimmermann et al (published 05/16/2013; of record). However, Zimmermann et al does not disclose or suggest amplifying at least 200 SNP loci on the chromosome or chromosome region of interest, wherein at least 90% of the at least 200 SNP loci are located within one or more haploblocks and the SNP loci within each haploblock have strong linkage disequilibrium, by forming a reaction mixture comprising the DNA extracted, a polymerase and a pool of primers comprising at least 200 primers or primer pairs that each specifically bind to a primer binding sequence located within an effective distance of one of the at least 200 SNP loci, and subjecting the reaction mixture to amplification conditions, thereby generating a plurality of amplicons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658